Order affirmed, with costs to respondents payable out of the estate, in a memorandum: Where, as here, the record indicates that testator was pliable and easily taken advantage of, as proponent admitted, that there was a long and detailed history of dominance and subservience between them, that testator relied exclusively upon proponent’s knowledge and judgment in the disposition of almost all of the material circumstances affecting the conduct of his life, and proponent is willed virtually the entire estate, we consider that a question of fact was presented concerning whether the instrument offered for probate was the free, untrammeled and intelligent expression of the wishes and intentions of testator or the product of the dominance of the beneficiary (Matter of Smith, 95 N. Y. 516; Marx v. McGlynn, 88 N. Y. 357; Matter of Putnam, 257 N. Y. 140; Matter of Satterlee, 281 App. Div. 251, 254).
Concur: Chief Judge Desmond and Judges Dye, Fold, Van Voorhis, Burke, Scileph and Bbegan.